IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARIE WASNETSKY, ADMINISTRATOR              : No. 405 MAL 2019
OF THE ESTATE OF JOSEPH CHARLES             :
WASNETSKY,                                  :
                                            : Petition for Allowance of Appeal
                   Petitioner               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
QUINN'S MARKET, QUINN'S MARKET OF           :
ARCHBALD, INC., KRENITSKY'S OF              :
BLAKELY, INC., KRENITSKY'S                  :
SUPERMARKET CORPORATION,                    :
WILLIAM KRENITSKY AND JOSEPH                :
QUINN,                                      :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of January, 2020, the Petition for Allowance of Appeal is

DENIED.